Citation Nr: 1224680	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  09-49 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD), to include depression.

2.  Entitlement to service connection for posttraumatic stress disorder.

3.  Entitlement to service connection for a left arm disability.

4.  Entitlement to service connection for a bilateral foot disability.

REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel
INTRODUCTION

The Veteran served on active duty from October 1976 to October 1980.

These matters come to the Board of Veterans' Appeals (Board) on appeal from January 2009 and May 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The January 2009 rating decision denied the Veteran's claims for service connection for PTSD, and left arm and bilateral foot disabilities.  The May 2009 rating decision concluded new and material evidence had not been received to reopen a claim for service connection for depression.  

The reopened claim of entitlement to service connection for an acquired psychiatric disability other than PTSD, to include depression, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.


FINDINGS OF FACT

1.  An unappealed September 2006 rating decision denied service connection for depression.

2.  Evidence received subsequent to the September 2006 rating decision contains diagnoses of depression, not otherwise specified and rule out major depressive disorder, which were not of record at the time of the prior final denial and, as such, raise a reasonable possibility of substantiating the claim.

3.  PTSD was not shown in service, and has not been demonstrated following the Veteran's discharge from service. 

4.  There has been no demonstration by competent medical, or competent and credible lay, evidence of record that the Veteran's preexisting left arm disability chronically increased in severity during service.

5.  There has been no demonstration by competent medical, or competent and credible lay, evidence of record that any current bilateral foot disability, initially demonstrated years after service, is etiologically related to military service.


CONCLUSIONS OF LAW

1.  A September 2006 rating decision, which denied service connection for depression, is final.  38 U.S.C.A. § 7105 (West 2002); 39 C.F.R. § 20.200 (2011).

2.  Evidence received subsequent to the September 2006 rating decision is new and material, and therefore, the claim of entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD), to include depression, is reopened.  38 U.S.C.A. §§ 5107, 5108, 7104 (West 2002); 38 C.F.R. §§ 3.104, 3.156 (2011).

3.  PTSD was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.304(f) (2011).

4.  A pre-existing left arm disability was not aggravated by active service.  §§ 1131, 1153, 5107 (West 2002); 38 C.F.R. § 3.306 (2011).

5.  A bilateral foot disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Duty to Notify

The notice requirements of the VCAA require VA to notify a veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In August 2008 and March 2009 letters, issued prior to the respective rating decisions on appeal, the RO provided notice to the Veteran regarding what information and evidence are needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The March 2009 letter also advised the Veteran that new and material evidence was needed to reopen the claim for service connection for depression, and provided notice to the appellant regarding the basis for the prior denial of service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  These letters also advised the Veteran of how the VA assigns a disability rating and an effective date, and the type of evidence which impacts such.  

Duty to Assist

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant.  Specifically, the information and evidence that have been associated with the claims file include the service treatment records, some service personnel records, VA medical records, a VA examination report, and a statement from a friend of the Veteran.  

The Veteran was afforded a VA medical examination to obtain an opinion regarding the existence and etiology of his left arm and bilateral foot disabilities.  The opinion was rendered by a medical professional following a thorough examination and interview of the appellant.  The examiner obtained an accurate history and listened to the appellant's assertions.  The claims file was reviewed.  The examiner laid a factual foundation for the conclusion that was reached.  Therefore, the Board finds that the examination is adequate.  See Nieves-Rodriguez, 22 Vet. App. at 304.  

The Board acknowledges the Veteran has not been afforded a VA medical examination to obtain an opinion regarding the etiology of PTSD.  Based on the evidence in this case, the Board finds that an examination is not necessary.  As is discussed in greater detail below, there has been no demonstration of any event in service as to which a diagnosis of PTSD may be linked, so as to warrant a VA examination with clinical opinion as to a possible relationship between it and military service.  Moreover, there is no diagnosis of PTSD during the appeal period.  The Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion occurs when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  As is discussed in greater detail below, the service treatment records are negative for any complaint or finding involving a psychiatric disability in service, and there is no evidence that PTSD has been diagnosed at any time following service.  As the record does not establish the occurrence of an event in service, to which any current disability may be related, and no clinical indication of PTSD, a VA examination is not warranted.

As discussed above, the appellant was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by responding to notices, submitting evidence, and providing argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Conway, supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection on a direct-incurrence basis there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

      I.  New and material evidence 

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO may not thereafter be reopened and allowed.  The exception to this rule is found at 38 U.S.C.A. § 5108, which provides that "[i]f new and material evidence is presented or secured with respect to a claim, which has been disallowed, the [VA] shall reopen the claim and review the former disposition of the claim."  Therefore, once an RO decision becomes final under section 7105(c), absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The VA is required to review for its newness and materiality only the evidence submitted by a claimant since the last final disallowance of a claim on any basis in order to determine whether a claim should be reopened and re-adjudicated on the merits.  See Evans v. Brown, 9 Vet. App. 273 (1996).  The prior evidence of record is important in determining newness and materiality for the purposes of deciding whether to reopen a claim.  Id.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence of record at the time of the September 2006 determination included the service treatment records and VA outpatient treatment records.  The service treatment records are negative for complaints or findings pertaining to a psychiatric disability.  A psychiatric evaluation on the separation examination in October 1980 was normal.  

VA medical records dated from 1988 to 2005 were of record at the time of the September 2006 rating action.  The Veteran was hospitalized by the VA from May to June 1988.  It was his first admission for drug treatment.  A psychiatric history was denied.  The diagnoses were cocaine and alcohol dependence and cannabis abuse.  

The Veteran was in a VA domiciliary from August 2002 to May 2003.  A lengthy history of substance abuse was noted.  The diagnoses were polysubstance dependence and history of antisocial traits.  

By rating action dated September 2006, the RO denied service connection for depression.  The Veteran was notified of this decision, but did not file a timely appeal.  As such, that determination is final.  38 U.S.C.A. § 7105.  Hence, the issue before the Board is whether new and material evidence has been received to reopen the previously denied claim for service connection for an acquired psychiatric disability other than PTSD, to include depression.  

Evidence received subsequent to the September 2006 denial includes diagnoses of depression, not otherwise specified and rule out major depressive disorder.  Such diagnoses establish an element of service connection which was missing at the time of the prior final denial.  As such, this additional evidence is new and material, and raises a reasonable possibility of substantiating the claim.  

Based on the foregoing, the Board finds that the additional evidence received subsequent to the September 2006 rating decision, when considered in conjunction with the record as a whole, is not cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and does raise a reasonable possibility of substantiating the claim.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.156(a).  Thus, having determined that new and material evidence has been received, the claim for service connection for an acquired psychiatric disability other than PTSD, to include depression, is reopened.

II.  Service connection 

A.  PTSD 

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evaluation, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  

The Board notes that on July 13, 2010, VA published a final rule that amended its adjudication regulation governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims appealed before July 13, 2010, but not yet decided by the Board.

The revisions add to the types of claims the VA will accept through credible lay testimony alone, as being sufficient to establish the occurrence of an in-service stressor without undertaking other development to verify the Veteran's account.  

38 C.F.R. § 3.304(f) previously only authorized VA to accept statements from Veterans who served in combat, as denoted by combat-related awards or decorations or other evidence sufficient to establish participation in combat, as sufficient to establish the occurrence of the claimed in-service stressor.  

VA later amended 38 C.F.R. § 3.304(f) to also authorize VA to accept the statements of Veterans who are former prisoners-of-war, as well as those with an in-service diagnosis of PTSD, as sufficient to establish occurrence of an in-service stressor if such statements are consistent with the places, types, and circumstances of service.

If a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist , or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(3).

As will be discussed, because the most probative evidence indicates the Veteran does not meet the diagnostic criteria for PTSD, the amended regulation does not impact this decision.

The Veteran asserts service connection is warranted for PTSD.  He alleges his depression started in service following the deaths of two close friends who were killed while on weekend liberty.

The service treatment records are negative for complaints or findings pertaining to a psychiatric disability, to include PTSD.  A psychiatric evaluation on the separation examination in October 1980 was normal.

VA outpatient treatment records show the Veteran responded with a negative response to a PTSD screen in August 2002 and again in August 2005.  A PTSD screen in July 2006 was normal.

In a September 2011 statement, E.K.N., a friend of the Veteran's, related the Veteran suffers from depression as a result of losing two Marines in a motor vehicle accident when they drove off a mountain in service in 1978.  She claims the Veteran has told her that the news of their deaths hit him like "a ton of bricks."  She asserts he had no opportunity to grieve and that he continues to have occasional dreams where he sees the accident.  

The Board notes the Veteran has received various psychiatric diagnoses, including polysubstance dependence; depression, not otherwise specified; rule out major depressive disorder; personality disorders/traits; and rule out substance-induced mood disorder.  A diagnosis of PTSD has not been made, to include following a January 2008 visit at a VA mental hygiene clinic in January 2008 when he stated he was still bothered by the memories of his friends who were killed in the car accident.  

In certain instances, current disability may be demonstrated by competent and credible lay evidence.  However, PTSD is not the type of disability that is subject to lay diagnosis.  Hence, while the Veteran is competent to report symptoms he experience, he is not competent to diagnose PTSD.  The Board concludes, therefore, that the medical findings are of greater probative value than the Veteran's allegations regarding the existence or etiology of PTSD.  

In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the United States Court of Appeals for Veterans Claims noted that Congress specifically limited entitlement to service-connection for disability due to disease or injury to cases where such incidents had actually resulted in a demonstrated disability.  In the absence of proof of a present disability at any time following service, there can be no valid claim.  Thus, there is no basis on which service connection may be granted. 

Accordingly, the Board finds the preponderance of the evidence is against the claim for service connection for PTSD.

B.  Left arm disability 

Under the governing criteria, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by service.  38 U.S.C.A. § 1111.  

For purposes of aggravation of a preexisting injury, such aggravation will be said to have occurred where there is an increase of disability during active military, naval or air service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Paulson v. Brown, 7 Vet. App. 466, 468 (1995).  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service.  38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by section 3.306 applies only if there is an increase in severity during service); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  In addition, temporary flare-ups, even in service, will not be considered sufficient to establish an increase in severity unless the underlying condition, as contrasted to the symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 295 (1991), Browder v. Brown, 5 Vet. App. 268, 271 (1993).  See also Daniels v. Gober, 10 Vet. App. 474, 479 (1997).

If a preexisting disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder on a direct-incurrence basis, but the Veteran may bring a claim for service-connected aggravation of that disorder.  In that case, section 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417.

The report of medical history in October 1976, at the time of the entrance examination, shows the Veteran reported a history of a broken arm.  Under the physician's summary, it was indicated the Veteran had sustained a fracture of the left arm.  The upper extremities were evaluated as normal on the entrance examination in October 1976.

The service treatment records disclose the Veteran complained of pain and tenderness in his left wrist in July 1979.  An examination was negative, and he was treated with an Ace wrap and whirlpool.  In August 1979, he was in a vehicle that hit a ditch and hurt his left forearm.  An examination revealed numerous abrasions.  When seen again the same day, he reported left elbow pain.  X-rays of the left elbow and left forearm in August 1979, following the motor vehicle accident, were normal.  On the separation examination in October 1980, the upper extremities were normal.  

When examined at a VA domiciliary in May 2001, the Veteran reported a fracture of his arm in the 1960's.  An examination revealed a post-traumatic deformity of the left elbow.  

VA outpatient treatment records disclose the Veteran was seen for left elbow pain in February 2008.  He related he had possibly fractured it when he was six years old.  He stated he did not undergo surgery at that time.  He maintained his arm was reset, but that it never healed right.  He claimed that since that time, he had been very conscious of a malalignment.  A bony spur was palpated over the medial epicondyle of the left elbow.  The assessment was left elbow pain.  An X-ray study of the left elbow showed a small degenerative osteophyte or enthesopathy at the coronoid process of the ulna.  A history of multiple fractures of the left elbow in the early 1970's was reported in January 2009.

The Veteran was afforded a VA examination in September 2010.  He related that prior to service, he had fractured his elbow twice.  He indicated he had a deformity of the left elbow before service, but that it did not cause any pain and discomfort.  He said he did not have any problem with pain and discomfort during service.  He asserted he currently experienced pain and discomfort of the left elbow.  An examination revealed no swelling or inflammation of the forearm and arm.  Flexion was from 0-135 degrees.  The Veteran expressed pain during flexion and extension.  Motor function of the left upper extremity and a sensory examination of the left upper extremity were normal.  X-rays revealed no osseous abnormalities.  The diagnosis was normal examination of the left elbow.  The examiner commented that without objective findings, it would be mere speculation to consider that the Veteran has any permanent disability of the left upper limb and elbow.  It would be mere speculation to consider that the Veteran's service caused or aggravated his current symptoms.  

Since the entrance examination demonstrates the Veteran had a left arm fracture prior to service, the presumption of soundness at entrance does not attach in this case.  See Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).  In this regard, the Board points out that the Veteran has continued to assert, even following service, that he had fractured his left elbow before service.  Since there is no presumption of soundness in this case, the issue in this case is whether the Veteran's preexisting left arm disability chronically increased in severity during service.

In order to support a finding of aggravation, the evidence must establish that the underlying disability underwent chronic increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).

There is nothing in the clinical record to suggest the Veteran's preexisting left arm disability chronically increased in severity during service.  The Board acknowledges the Veteran was seen on a few occasions in service for complaints involving the left arm.  The first time was in July 1979 when he had complaints referable to the left wrist.  The examination was negative.  He was then seen the following month for abrasions after a motor vehicle accident.  In light of the fact there was no indication on the separation examination of any problems involving the left arm or elbow, there is no basis for a conclusion a preexisting condition increased in severity during service.  This conclusion is affirmed by the fact that the record is devoid of complaints pertaining to the left arm for more than 20 years following the Veteran's separation from service.  

The Board also acknowledges the Veteran's assertions that his left arm disability is related to service, to include having been aggravated therein.  However, as a lay person, he is not competent to diagnose a disability or render an opinion as to the cause or etiology of such disorder as that requires medical expertise which he is not shown to possess.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Although the Veteran is competent to testify as to the fact he had left arm problems in service, where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not reflect that the Veteran currently possesses a recognized degree of medical knowledge that would render his opinion on causation competent.  

The Board concludes, therefore, that the medical findings are of greater probative value than the Veteran's allegations regarding the etiology of a left arm disability.  Accordingly, the Board finds the preponderance of the evidence is against the claim for service connection for a left arm disability. 

C.  Bilateral foot disability 

The evidence supporting the Veteran's claim includes his statements and some of the medical findings of record.  The service treatment records show the Veteran was seen for blisters on both feet in November 1976.  The impression was boot irritation.  He was treated for a blister on his right great toe in August 1978.  

VA outpatient treatment records disclose the Veteran was seen in the podiatry clinic in March 2008 for chronic right heel pain.  He related the pain to when he was in service.  He stated the pain seemed to be getting worse.  Following an examination, the assessment was calcaneal spur on the right, with pain.  It was indicated he had abnormal pronation bilaterally.  

The evidence against the Veteran's claim includes the service treatment records and the post-service medical findings.  Other than being treated on two occasions for blisters on his heels or right great toe, the service treatment records are negative for any abnormalities pertaining to the feet.  The lower extremities were evaluated as normal on the separation examination.

On VA examination in September 2010, the Veteran complained of left foot pain.  He stated it had been present for a while, but did not remember exactly when it started.  It was noted the Veteran had similar complaints concerning the right foot, but of lesser severity and frequency.  The Veteran indicated the pain started almost at the same time as the left foot pain.  The examiner reviewed the electronic chart and noted the pain in the left foot began around 2008.  X-rays revealed calcaneal spurs.  The examiner opined the calcaneal spurs were not as likely as not related to service.  His rationale was that this is the natural history of developing a calcaneal spur.  He noted the problem started many years after service.  The examiner also observed that the Veteran did not have any major injury to the left foot in service and his current problems started less than three years ago.  Thus, the calcaneal spur was not related to service.  He added that it would be mere speculation to consider the few blisters noted in service had aggravated his current foot problems.

As noted above, the Veteran was first seen for complaints involving the right heel in March 2008, more than 27 years after he was discharged from service.  Even then, he stated the pain had been present for 15 years.  This would still date the onset of the pain to more than 12 years after service.  

Evidence of a prolonged period without medical complaint is for consideration.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed.Cir.2000).  While the fact that bilateral foot problems were initially documented many years after service is not dispositive, it is crucial evidence and, combined with the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition).  In light of the absence of any foot complaints for so many years after service, the Board finds that the objective medical evidence of record outweighs the credibility of his reported onset and continuity of symptomatology.  Such records are more reliable, in the Board's view, than the Veteran's unsupported and contradictory assertions of the onset of his symptomatology.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence]; see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the veteran].

The Board also acknowledges the Veteran's assertions that a bilateral foot disability is related to service.  However, as a lay person, he is not competent to diagnose a disability or render an opinion as to the cause or etiology of any current bilateral foot disability, as that requires medical expertise which he is not shown to possess.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Although the Veteran is competent to state he was treated for foot complaints in service, where the determinative issue involves a question of medical diagnosis or causation, only individuals possessing specialized medical training and knowledge are competent to render such an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The evidence does not reflect that the Veteran currently possesses a recognized degree of medical knowledge that would render his opinions on medical diagnosis or causation competent.  

The Board concludes, therefore, that the medical findings are of greater probative value than the Veteran's allegations regarding the etiology of a bilateral foot disability.  Accordingly, the Board finds the preponderance of the evidence is against the claim for service connection for a bilateral foot disability.


ORDER

New and material evidence having been received, the claim for service connection for an acquired psychiatric disability other than PTSD, to include depression, is reopened, and the appeal, to this extent, is granted.

Service connection for PTSD is denied.

Service connection for a left arm disability is denied.

Service connection for a bilateral foot disability is denied.


REMAND

Although the above decision of the Board reopened the claim for service connection for an acquired psychiatric disability other than PTSD, to include depression, additional development of the record is required prior to appellate consideration of the reopened claim.  

The Board notes the RO has concluded new and material evidence was not received and, therefore, it has not adjudicated the claim for service connection for an acquired psychiatric disability other than PTSD, to include depression, on the merits.

The Board also notes the Veteran claims his depression began in service, following the deaths of two of his friends in an automobile accident.  In a September 2011 statement, the Veteran's friend, E.K.N. provided the last names (Appleton and Bodell) of the two individuals who were reportedly killed.  By letter dated December 2011, the RO requested the Veteran provide additional information concerning this incident, including when it occurred (within a two-month period), the first names of the individuals involved, and the units to which they were assigned.  The Veteran responded the following month and indicated he was trying to obtain the full names and the date of the accident.  No additional information has been received.  

Under the circumstances, the Board is of the opinion the Veteran should be provided another opportunity to furnish the requested information.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request he provide any additional information concerning the in-service accident in which his friends Appleton and Bodell were killed, including their first names, the approximate date of the accident and the unit to which they were assigned.

2.  If appropriate, based on the information provided by the Veteran, contact the National Personnel Records Center or any other relevant office, and attempt to verify the in-service accident reported by the Veteran.

3.  Based on the information obtained pursuant to this remand, if appropriate, schedule a VA psychiatric examination to determine the nature and etiology of any current psychiatric disability.  All necessary tests should be performed.  The examiner is requested to provide an opinion concerning whether it is at least as likely as not (50 percent probability or more) that any current psychiatric disability is related to service, to include an in-service accident in which friends of the Veteran were killed.  The rationale for any opinion should be set forth.  The claims folder should be made available to the examiner in conjunction with the examination.

4.  Following completion of the above, the RO should review the evidence and determine whether the Veteran's claim may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The supplemental statement of the case should reflect the adjudication of the claim without regard to finality of the September 2006 determination.  The case should then be returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


